USDC SDNY

 

 

DOCUMENT
ELECTRONICALLY FILED
DOC#: .
UNITED STATES DISTRICT COURT DATE FILED: _&%/ Z]//"'
SOUTHERN DISTRICT OF NEW YORK
x
GREGORY LEE, :
Plaintiff,
1:13-cv-08359 (ALC)
-against-
: ORDER ADOPTING
DET. ENRIQUE CORNEIL, individually and in: REPORT AND
his official capacity as an employee, agent, officer: RECOMMENDATION

 

and/or Detevtive of the Police Department of City :
of New York, and SGT. JIMMY FREYRE,

#2218, individually and in his official capacity as :
an Employee, Agent, Officer and/or Detective of x
the Police Dept. of the City of New York,

Defendants.

 

ANDREW L. CARTER, JR., District Judge:

Plaintiff Gregory Lee (“Plaintiff”), proceeding pro se, filed suit against Defendants
Detective Enrique Corneil and Sargent Jimmy Freyre (collectively, the “Defendants’), alleging
various violations of 24 U.S.C. § 1983 and state law claims.' See ECF No. 174. On November
16, 2019, Defendants filed a motion for summary judgment. The motion was subsequently
referred to Magistrate Judge Debra C. Freeman for a report and recommendation. See ECF No.
246,

On August 9, 2019, Judge Freeman filed a Report and Recommendation (the “Report”),
recommending that Defendants’ motion be granted. See Report and Recommendation, ECF No.
251, The Report notified the parties of the right to object within 14 days from service. See id. at
28, ECF No. 251, However, no objections were filed. Where, as here, no objections are filed, the

Court reviews the Report for clear error. Wilds y. United Parcel Service, Inc., 262 F. Supp.2d

 

! As indicated in the Report, the Third Amended Complaint also named ADA John Buza as a Defendant. However,
ADA Buza was dismissed from this action on March 31, 2016. See ECF No. 167.

 
163, 169-70 (S.D.N.Y. 2003); see Patterson v. Rock, 2012 WL 3245489, *1 (S.D.N.Y. Aug. 3,
2012); see also Graves v. Correctional Medical Service, 667 Fed.Appx. 18, 19 (2d Cir. 2016)
(quoting United States v. Male Juvenile, 121 F.3d 34, 38 (2d Cir. 1997)) (In the Second Circuit,
“failure to object timely to a magistrate judge’s report may operate as a waiver of any further
judicial review of the decision, as long as the parties receive clear notice of the consequences of
their failure to object.”).

The Court finds no clear error in the record and adopts the well-reasoned conclusions in
Judge Freeman’s Report in its entirety. Accordingly, Defendants’ motion for summary judgment
is GRANTED. The Clerk of the Court is respectfully directed to dismiss this action with

prejudice and enter judgment in favor of the Defendants.

SO ORDERED.
Dated: September 27, 2019 Aadnte J (LH £)

New York, New York v ANDREW L. CARTER, JK
United States District Judge

 

 
